DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed March 8, 2021 has been received and entered.  Claims 1-26, and 28-30 have been cancelled.  Accordingly, claims 27 and 31-40 are pending in the instant application.

Claim Rejections - 35 USC § 112
1.	The rejection of claims 39-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being vague and indefinite in the recitation of “significantly increase” is withdrawn in view of Applicants amendment.

Claim Rejections - 35 USC § 102
2.	The rejection of claim(s) 27 and 31-40 under 35 U.S.C. 102(a)(1) as being anticipated by Hausdorff et al is withdrawn in view of Applicants amendment.

3.	The rejection of claim(s) 27-32 and 35-40 under 35 U.S.C. 102(a)(1) as being anticipated by Han et al is withdrawn in view of Applicants amendment.


The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 27 and 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emini et al.

	The claims are directed to a method for preventing, treating, or ameliorating an infection, disease or condition caused by S. pneumonia serotype 18A, 18B and/or 18F in a subject, said method comprising administering an immunogenic composition comprising (a) at least one glycoconjugate from S. pneumoniae serotype 18C capsular polysaccharide; (b) glycoconjugates from S. pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 19A and 23F capsular polysaccharides; and (c) at least one glycoconjugate from S. pneumoniae serotypes 8, 10A, 11A, 12F, 15B, 22F and 33F; wherein said immunogenic composition comprises 0.5 µg to 20 µg of each polysaccharide and
does not comprise capsular saccharide from S. pneumoniae serotypes 18A, 18B and 18F.
	Emini et al (US Publication 2015/0202309) disclose of immunogenic compositions comprising capsular polysaccharides from serotypes 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 10A, 11A, 12F, 14, 15B, 18C, 19A, 19F, 22F, 23F and 33F from S. 197.  (See Examples 15 and 16).  Emini et al further disclose of administering the composition to subjects.  (See Examples 17-18).  Emini et al further disclose that the dosage form consisted of 2.2 µg of each glycoconjugate.  (See paragraphs 0866 and 0871).  Emini et al further disclose of preparing the conjugates via reductive animation.  (See paragraph 0162).  Emini et al further disclose of S. pneumoniae serotype 18C having a degree of O-acetylation of 10%.  (See paragraph 0165).  Emini et al further disclose of adjuvants.  (See Examples 15-16).  

It is noted that Emini et al do not characterize the immunogenic composition as able to elicit IgG antibodies in humans which are capable of binding S. pneumoniae serotypes 18A, 18B and/or 18F polysaccharide at a concentration of at least 0.35 µg/ml as determined by ELISA assay.  However, a composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, (composition of glycoconjugates comprising serotypes 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 10A, 11A, 12F, 14, 15B, 18C, 19A, 19F, 22F, 23F and 33F in the identical amounts) the properties applicant discloses and/or claims (able to elicit IgG antibodies in humans which are capable of binding S. pneumoniae serotypes 18A, 18B and/or 18F polysaccharide at a concentration of at least 0.35 µg/ml as determined by ELISA assay) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Accordingly, Emini et al disclose of each and every limitation of the instantly filed claims.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 17, 2021